        Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                               )
STATE OF MARYLAND, et al.,                     )
                                               )   Civil Action No. 1:17-2139 (KBJ)
                   Plaintiffs,                 )
                                               )
             v.                                )
                                               )
UNITED STATES DEPARTMENT OF                    )
EDUCATION, and ELIZABETH DEVOS, in her         )
official capacity as Secretary of Education,   )
                                               )
                   Defendants.                 )
                                               )

    DEFENDANTS’ REPLY IN SUPPORT OF DEFENDANTS’ SUPPLEMENTAL
             MOTION TO DISMISS BASED ON MOOTNESS
               Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 2 of 15



                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES ........................................................................................................ iii

INTRODUCTION ......................................................................................................................... 1

ARGUMENT ................................................................................................................................. 3

          I.         THE STATES’ DISCLOSURE DELAY CHALLENGES SHOULD BE
                     DISMISSED AS MOOT (COUNTS I AND II) ................................................... 3

          II.        THE STATES’ APPEALS PROCESS CHALLENGES SHOULD BE
                     DISMISSED AS MOOT (COUNTS I AND II) ...................................................... 7

          III.       THE STATES’ COMPLETERS LIST CHALLENGE SHOULD BE
                     DISMISSED AS MOOT (COUNT III) ................................................................. 8

CONCLUSION ............................................................................................................................ 10




                                                                     ii
             Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 3 of 15



                                                 TABLE OF AUTHORITIES

Cases

Am. Ass’n of Cosmetology Schools (“AACS”) v. DeVos,
      258 F. Supp. 3d 50 (D.D.C. 2017) ...................................................................................... 7

Am. Freedom Def. Initiative v. WMATA, 901 F.3d 356 (D.C. Cir. 2018) .................................. 5-6

*Bauer v. DeVos, 325 F. Supp. 3d 74 (D.D.C. 2018) .................................................................... 7

Becerra v. U.S. Dep't of Interior, 276 F. Supp. 3d 953 (N.D. Cal. 2017) ..................................... 5

Clean Water Action v. Pruitt, 315 F. Supp. 3d 72 (D.D.C. 2018) ................................................. 6

Del Monte Fresh Produce Co. v. United States, 570 F.3d 316 (D.C. Cir. 2009) .......................... 5

Garcia v. Acosta, No. CV 18-1968, 2019 WL 2581324 (D.D.C. June 24, 2019) ......................... 4

Lemon v. Geren, 514 F.3d 1312 (D.C. Cir. 2008) ....................................................................... 10

Texas v. United States, 798 F.3d 1108 (D.C. Cir. 2015),
       cert denied sub nom. Texas v. Davis, 136 S. Ct. 981 (2016) (mem.) ............................ 8, 9

Univ. Legal Servs., Inc. v. Dist. of Columbia,
       No. 18-CV-0301 (KBJ), 2019 WL 1430045 (D.D.C. Mar. 30, 2019) ............................... 4

Zukerman v. U.S. Postal Serv., 384 F. Supp. 3d 44 (D.D.C. 2019),
      appeal filed, No. 19-5168 (D.C. Cir. filed May 31, 2019). .............................................. 9


Statutes

Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701–706 ..................................................... 2

5 U.S.C. § 705 ................................................................................................................................ 5

Higher Education Act (“HEA”) Title IV, 20 U.S.C. §§ 1070 et seq. ............................................ 1


Regulations

34 C.F.R. § 668.404 ..................................................................................................................... 10

34 C.F.R. § 668.405 ..................................................................................................................... 10



                                                                       iii
             Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 4 of 15



34 C.F.R. § 668.412 ........................................................................................................... 1, 3, 4, 8


Other Administrative Materials

U.S. Dep’t of Educ., Final regulations,
       84 Fed. Reg. 31392 (July 1, 2019) (“2019 Final Rule”) ........................................... passim




                                                                   iv
         Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 5 of 15



                                        INTRODUCTION

       As explained in Defendants’ opening brief, the States’ claims here are moot for multiple,

overlapping reasons. First and foremost among them is a new final rule (the “2019 Final Rule”)

issued by the U.S. Department of Education (the “Department”) that rescinded the gainful

employment (“GE”) regulations promulgated under Title IV of the Higher Education Act of 1965

as of July 1, 2020, with an option for early implementation by GE programs prior to that date.

Because the States seek to compel the Department’s implementation of certain aspects of the GE

regulations, the rescission of those regulations necessarily moots those claims. Yet, in their

opposition, the States largely ignore the 2019 Final Rule (except to suggest that it might be

overturned in future litigation—a wholly speculative notion that cannot possibly sustain their

current claims), and they make no attempt to address the significance of the early implementation

option. Together, the 2019 Final Rule and its early implementation option prevent the Court from

granting meaningful relief here, and the States’ claims should be dismissed for that reason alone.

       The States’ efforts to resist dismissal of their claims are unavailing. The States largely rely

on mischaracterizations of the proper scope of those claims. For example, the States now contend

that their challenges to the Departments’ extension of the deadline for GE programs to comply

with certain disclosure requirements, set forth in 34 C.F.R. § 668.412(d) and (e), actually set forth

challenges to an alleged “policy and practice” of delaying implementation of rules that the

Department seeks to reconsider. But their complaint makes no reference to any such policy or

practice, nor can the States establish standing to challenge speculative future delays in the

implementation of unspecified rules that might have nothing to do with the States (indeed, as

Defendants have argued, the States lack standing even to assert the instant claims). Nor could any

such challenges be ripe—as would be required for a policy and practice claim to be deemed not
         Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 6 of 15



moot. The situation here is a far cry from typical policy and practice claims, challenging alleged

ongoing and recurring failures. The States fail to overcome the fact that the extensions that they

sought to challenge have now expired by their own terms. And no meaningful relief could result

from a challenge to alleged delays that, by all accounts, have now ended. The States entirely fail

to counter the mootness of their claims relating to alternate earnings appeals. Their Counts I and

II thus are moot in their entirety.

        The States similarly fail to meaningfully contest the mootness of their Count III, which

challenged the Department’s failure to issue Draft GE Completers Lists—a discrete step in the

Department’s calculation of debt to earnings (“D/E”) rates for GE programs. Again, this claim is

moot not only because of the 2019 Final Rule but also for an even more direct reason—that the

Department has already issued the Draft GE Completers Lists. The States again seek to escape

mootness by turning this challenge into something far broader—an attempt to compel the final

result of the multi-step D/E rate calculation process. But their efforts ignore that, so construed, the

States’ claim would not have met the discrete “agency action” limitation of the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701–706, and would necessarily have been unripe at the

outset because it would have relied on prerequisite steps that had not yet occurred, some of which

require action by third parties rather than the Department.

        Moreover, the States fail to address Defendants’ argument that the 2019 Final Rule would

moot such a claim. Instead, they focus exclusively on the Department’s statement, in the 2019

Final Rule and elsewhere, that it is unable to complete the calculation of D/E rates for a second

year because the Social Security Administration (“SSA”) has not agreed to provide it with

aggregate earnings data for GE programs, which the GE regulations require as part of the D/E

calculation process. The States’ complaint that Defendants have failed to explain SSA’s decision



                                                  2
         Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 7 of 15



is a red herring, particularly when the States have effectively conceded that the 2019 Final Rule

itself renders their alleged broader Count III moot. The decision of the SSA—which is not a party

to this case—not to provide such data was unrelated to this litigation, and the States identify no

basis to challenge or overturn it through this case. Nor do they explain how the Court could grant

meaningful relief with respect to Count III in light of the 2019 Final Rule, schools’ option to

implement the Rule early, or the Department’s inability to calculate D/E rates in any case without

SSA data. All of the States’ claims therefore are moot and should be dismissed.

                                          ARGUMENT

I.     THE STATES’ DISCLOSURE DELAY CHALLENGES SHOULD BE DISMISSED
       AS MOOT (COUNTS I AND II)

       Defendants have explained that Counts I and II of the States’ Amended Complaint are

moot. See Def. Mem. [ECF 86] at 8–15. Insofar as those counts challenge extensions of the

deadline for GE programs to comply with two particular methods of disclosing certain information,

as set forth in 34 C.F.R. § 668.412(d) and (e) (the “Disclosure Delay Challenges”), they are moot

because both extensions have now expired, and the requirements that the States argued should be

in effect are now in effect. Def. Mem. at 8–9. Moreover, the Department has now gone through

notice and comment rulemaking with respect to the GE regulations’ rescission, making it pointless

to go through the same procedure with respect to a delay of one aspect of its requirements. Id. at

10. And schools that adopt early implementation of the 2019 Final Rule need not comply with the

disclosure requirements—not because of any further delay of the deadline, but because the

requirements have effectively already been rescinded with respect to schools adopting early

implementation. See id. at 9–10. The States’ alleged injuries cannot be redressed by setting aside

expired extensions of deadlines to meet requirements that are not required for schools that choose

early implementation of their rescission. See id. at 11–13.


                                                 3
         Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 8 of 15



       The States attempt to overcome mootness with respect to their Disclosure Delay

Challenges by characterizing their claim as a challenge to the Department’s alleged “policy” of

delay. See Pl. Opp. [ECF 87] at 14–15. However, their challenges are not proper “policy and

practice claims,” as this Circuit understands them. Cf. Garcia v. Acosta, No. CV 18-1968, 2019

WL 2581324, at *6 (D.D.C. June 24, 2019). Rather than identifying a supposedly unlawful

ongoing “policy”—such as the alleged “policy and practice of ignoring the prevailing wage” when

issuing certain work visas, as alleged in Garcia, id., or the alleged ongoing “repeated” failures to

provide timely access to records of alleged abuse and neglect of children that was at issue in Univ.

Legal Servs., Inc. v. Dist. of Columbia, No. 18-CV-0301 (KBJ), 2019 WL 1430045, at *6 (D.D.C.

Mar. 30, 2019), a case cited by the States—the States focus solely on the Department’s extension

of one specific deadline—the deadline for schools to comply with 34 C.F.R. § 668.412(d) and (e). 1

Although the States now assert that they challenge “the Department’s underlying rationale” that

an intent to reconsider a regulatory requirement “empowers the agency, without more, to suspend

that requirement,” Pl. Opp. at 14, an alleged “rationale” is not the same as an ongoing policy or

practice. The States have never suggested that their claims extend beyond the Department’s

implementation of the GE regulations—which have been rescinded in their entirety by the 2019

Final Rule. Nor can they demonstrate that they would have standing to mount any broader



1
  As the Court in Univ. Legal Servs. explained, the scope of the States’ claims must be judged on
“the plain language” of their Amended Complaint. Univ. Legal Servs., 2019 WL 1430045, at *6.
The Amended Complaint clearly characterizes this action as a challenge to “the Department’s
[alleged] summary and unlawful delay, amendment, and/or rescission of the ‘Gainful Employment
Rule.’” Am. Compl. ¶ 2. Their Counts 1 and 2, which set forth, respectively, the procedural and
substantive claims comprising their Disclosure Delay Challenges, identify only the July 5, 2017
and June 18, 2018 Announcements (which they call the “First Delay Notice” and “Third Delay
Notice”—with the “Second Delay Notice” relating only to the Appeals Process Challenges)—as
the subjects of their challenge, not any broader policy or practice. See id. ¶¶ 105, 114.



                                                 4
         Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 9 of 15



challenge to an alleged ongoing policy, or that such a challenge would be ripe—both of which

would be required to overcome mootness. See Del Monte Fresh Produce Co. v. United States, 570

F.3d 316, 321 (D.C. Cir. 2009). 2

       The Northern District of California case that the States cite, Becerra v. U.S. Dep't of

Interior, 276 F. Supp. 3d 953, 961 (N.D. Cal. 2017), also presented a different situation. There,

the agency had invoked 5 U.S.C. § 705 to delay a rule’s effective date and had then rescinded the

rule entirely while the delay was still in effect. Becerra, 276 F. Supp. 3d at 956. The court noted

that it was undisputed that the case was not moot under Article III and held that it would also not

dismiss the plaintiff’s claim for declaratory relief under the doctrine of prudential mootness

because it was foreseeable that the defendants might attempt to use § 705 in the same manner in

the future. Id. at 960. Unlike in Becerra, the States’ Disclosure Delay Challenges are moot under

Article III—among other reasons because the disclosure requirement at issue is no longer delayed,

but is in effect for schools that have not adopted early implementation of the 2019 Final Rule. The

Court therefore cannot decline to hold the claims moot on equitable grounds.

       The States’ next attempt to avoid the mootness of their case by invoking the voluntary

cessation doctrine should be rejected out of hand. For one thing, the Department did not take any

voluntary action to stop the alleged “delay” of the disclosure requirements at issue; rather, the

challenged extension expired on its own terms. The mere fact that the Department did not issue

another extension is not a voluntary action “of the defendant’s own doing,” so as to implicate the

voluntary cessation doctrine. See Am. Freedom Def. Initiative v. WMATA, 901 F.3d 356, 362 (D.C.



2
 The claim at issue in Del Monte, which the States also cite, was not a policy and practice claim,
but the court held that the claim was not moot under the “capable of repetition yet evading review”
exception to mootness. Id. at 326. That exception does not apply here, as explained in Defendants’
opening brief and below.

                                                5
         Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 10 of 15



Cir. 2018). And the actions that the Department did take, contributing to mootness—its rescission

of the GE regulations in the 2019 Final Rule and the early implementation option—do not qualify

as a “cessation” of the challenged conduct at all, much less a cessation designed to frustrate judicial

review, which the voluntary cessation doctrine seeks to prevent. See id. 3

    The States’ further assertion that the 2019 Final Rule is likely to be overturned in another

case—and that this prospect not only prevents dismissal of the Disclosure Delay Challenges under

the voluntary cessation doctrine but also makes their claims capable of repetition yet evading

review, see Pl. Opp. at 17–18—is entirely speculative. It is based on a purely hypothetical lawsuit,

with a hypothetical unidentified plaintiff with standing, and cannot possibly suffice to save the

States’ claims from dismissal as moot. Nor do the States make any genuine attempt to show that

future challenges to alleged delays in implementation of the disclosure requirements would

necessarily evade review. They instead rely on their dubious attempt to shoe-horn this case into a

policy and practice claim and speculate that delays in entirely different, unspecified circumstances

“could easily ‘evade review’” because “in some cases only a very brief delay” would suffice to

“run[] out the clock” while a regulation is repealed or replaced. Id. at 18. This bald, unsupported

assertion in no way justifies applying the “capable of repetition” exception here.




3
  Even if the voluntary cessation doctrine were applicable here, the notion that the States continue
to be impacted by the challenged disclosure extensions falls flat. The States never established any
causal connection between the disclosure extensions and their asserted injuries in the first place—
which is one reason that they lack standing to pursue these claims. Their suggestion that, for
example, the closure of a particular chain of for-profit schools can be traced to these extensions,
and that their alleged expenditure of resources also results from the extensions, Pl. Opp. at 17-18,
is far-fetched, and Defendants do not have to disprove such speculative theories in order to show
that the voluntary cessation doctrine does not apply. Clean Water Action v. Pruitt, 315 F. Supp. 3d
72, 89–90 (D.D.C. 2018) (rejecting similar speculative arguments).

                                                  6
        Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 11 of 15



II.    THE STATES’ APPEALS PROCESS CHALLENGES SHOULD BE DISMISSED
       AS MOOT (COUNTS I AND II)

       Insofar as Counts I and II relate to alternate earnings appeals—referred to in Defendants’

opening brief as the “Appeals Process Challenges,” see Def. Mem. at 14–15—they should also be

dismissed as moot. As explained in Defendants’ opening brief and above, the States’ procedural

claim in Count I is moot because the Department has now gone through negotiated and notice and

comment rulemaking in connection with the GE regulations as a whole, and rescinded the

regulations. Cf. Bauer v. DeVos, 325 F. Supp. 3d 74, 92 (D.D.C. 2018). Defendants also explained

that the States’ substantive claim in Count II is moot because the extended deadline that they

challenged has now passed; schools already submitted their appeals relying on the criteria

mandated by the court’s opinion in another case, AACS v. DeVos, 258 F. Supp. 3d 50 (D.D.C.

2017); the Department has already issued decisions on many of the submitted appeals applying

those criteria; and even if it were possible to determine what the schools’ submissions, and the

Department’s decisions, would have been if the Department had not adopted the AACS criteria,

any resulting changes to the final D/E rates for particular GE programs would have no practical

effect because of the 2019 Final Rule’s rescission of the GE regulations, and its authorization of

early implementation. Def. Mem. at 14–15. Indeed, it seems particularly likely that any schools

with GE programs facing negative impacts under the GE regulations have already adopted early

implementation of the regulations’ rescission. Thus, the Court can grant no meaningful relief with

respect to the Appeals Process Challenges, and any decision on those challenges would not redress

the States’ alleged injuries, even assuming that the States had identified cognizable injuries fairly

traceable to the challenged appeals process changes sufficient to sustain their standing to raise

these claims in the first place (which, of course, they never did).

       In their opposition, the States inexplicably refuse to acknowledge Defendants’ arguments.


                                                  7
        Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 12 of 15



Instead, the States purport to chastise Defendants for ignoring that aspect of their claims, see Pl.

Opp. at 12–13—even though Defendants did no such thing. The States’ opposition states in cursory

fashion that their claims regarding the alternate earnings appeals are distinct from their claims

regarding the disclosure requirements in 34 C.F.R. § 668.412(d) and (e), and were “unaffected”

by the expiration of the disclosure delay extension. But that obvious fact in no way responds to

Defendants’ arguments, detailed above. To the extent the States fail to address, or even

acknowledge, Defendants’ arguments, the arguments should be deemed conceded. Texas v. United

States, 798 F.3d 1108, 1110 (D.C. Cir. 2015) (recognizing that LCvR7(b) is “understood to mean

that if a party files an opposition to a motion and therein addresses only some of the movant’s

arguments, the court may treat the unaddressed arguments as conceded”) (internal quotation

omitted), cert denied sub nom. Texas v. Davis, 136 S. Ct. 981 (2016) (mem.). The States otherwise

baldly assert “[t]he passage of time and the resolution of appeals” has not mooted their claims, but

they fail to address how a decision by the Court could provide meaningful relief with respect to

their asserted injuries, in light of the rescission of the GE regulations. The Court therefore should

dismiss these claims as moot.

III.   THE STATES’ COMPLETERS LIST CHALLENGE SHOULD BE DISMISSED AS
       MOOT (COUNT III)

       With respect to their Completers List challenge in Count III, the States concede that the

Draft Completers Lists were provided to schools well over a year ago and make no attempt to

contest the mootness of their challenge in that respect. Pl. Opp. at 10–11. The States do, however,

continue to press the notion that their claim extends beyond the issuance of the Draft Completers

Lists, such that as soon as the Department completes one step of the D/E calculation, their claim

immediately and automatically transforms into a challenge that the next step in the calculation

process is unreasonably delayed—regardless of the fact that some of the steps require actions of


                                                 8
        Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 13 of 15



third parties, rather than the Department, as well as the fact that any “delay” in the completion of

a subsequent step cannot possibly be unreasonable if the prerequisite steps have not yet occurred.

Of course, as previously explained, such a notion is contrary to the APA’s “agency action”

limitation as well as to principles of ripeness. See Def. Mem. at 16 & n.6. Thus, the States’ Count

III should be dismissed as moot based on the States’ concession alone. Texas, 798 F.3d at 1110.

       The States otherwise claim that Defendants have not explained why the Department’s

inability to obtain SSA aggregate earnings data, or to calculate D/E rates in accord with the GE

regulations, renders their purported broader challenge moot. However, that challenge is moot

because the Department has rescinded the GE regulations in the 2019 Final Rule, and because it

has also authorized schools to adopt early implementation of the rescission. Def. Mem. at 16

(incorporating arguments set forth earlier in the brief that the Department’s “rescission of the GE

regulations and its authorization of early implementation” render the States’ claims moot); see also

Zukerman v. U.S. Postal Serv., 384 F. Supp. 3d 44, 54 (D.D.C. 2019) (“[I]t is a perfectly

uncontroversial and well-settled principle of law that rescinding and replacing a challenged

regulation moots litigation over the original regulation.” (internal quotation omitted)). 4 The States

fail to contest that basis for mootness, nor do they contest, with respect to this claim, Defendants’

explanations that the exceptions to mootness do not apply. The States thus concede these

arguments, Texas, 798 F.3d at 1110, and those concessions alone suffice to dismiss the States’

alleged broader claim in Count III.

        The SSA’s decision is simply an additional factor demonstrating that the Court cannot

provide meaningful relief. Although the States argue that the unavailability of SSA data cannot be



4
 The States err in asserting that the Department “does not dispute that it has a legal obligation” to
calculate D/E rates at least until July 1, 2020. Pl. Opp. at 10. The Department has no such
obligation for schools that have adopted early implementation.
                                                  9
        Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 14 of 15



raised in a motion to dismiss on mootness grounds, Pl. Opp. at 11–12, the SSA’s decision certainly

qualifies as an “intervening event” that makes it “impossible” for the Court to grant the States

effective relief even if they were to prevail. Lemon v. Geren, 514 F.3d 1312, 1315 (D.C. Cir. 2008).

It thus is relevant and can be considered by the Court in its mootness analysis. 5 The GE regulations

expressly require the Department to use SSA data in calculating D/E rates, 34 C.F.R.

§ 668.405(a)(3), (d), and in fact, they expressly provide that the Department will not calculate D/E

rates for programs for which the SSA has not provided such data, id. § 668.404(f)(2). The

Department explained in the 2019 Final Rule that it learned of the SSA’s decision only after the

latest negotiated rulemaking regarding the GE regulations had occurred, and that it was then faced

with the decision of whether to initiate a new negotiated rulemaking in order to explore revising

the regulation requiring that SSA data be used for the D/E calculation. See 84 Fed. Reg. at 31392–

93. The Department reasonably decided not to initiate a new negotiated rulemaking in light of its

decision to rescind the GE regulations. Id. at 31393. Neither of those decisions are under review

in the instant case. To the extent the States’ arguments depend on the notion that those decisions

are flawed, they are beside the point. The States’ Count III therefore should be dismissed as moot.

                                            CONCLUSION

       For the foregoing reasons, as well as those set forth in prior briefing, this case should be

dismissed in its entirety with prejudice.

Dated: September 27, 2019                     Respectfully Submitted,

                                              JOSEPH H. HUNT

5
 The Court can take judicial notice of the 2019 Final Rule, Sierra Club v. Perry, 373 F. Supp. 3d
128, 132 n.3 (D.D.C. 2019), and can also consider it because mootness implicates the Court’s
subject matter jurisdiction, Am. Postal Workers Union, AFL-CIO v. U.S. Postal Serv., 514 F. Supp.
2d 89, 92 (D.D.C. 2007). The States identify no legitimate basis to question the accuracy of the
Rule’s description of the SSA’s decision not to provide aggregate earnings data to the Department.

                                                 10
Case 1:17-cv-02139-KBJ Document 89 Filed 09/27/19 Page 15 of 15



                            Assistant Attorney General
                            MARCIA BERMAN
                            Assistant Director, Federal Programs Branch

                            _/s/ Kathryn L. Wyer
                            KATHRYN L. WYER
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W., Room 12014
                            Washington, DC 20005
                            Tel.: (202) 616-8475
                            Fax: (202) 616-8470
                            Email: kathryn.wyer@usdoj.gov
                            Attorneys for Defendants




                              11
